               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAII

PUNA GEOTHERMAL VENTURE,      )    CIVIL NO. 19-00451 SOM-WRP
                              )
          Plaintiff,          )    ORDER DENYING DEFENDANTS
                              )    ALLIANZ GLOBAL RISKS US
     vs.                      )    INSURANCE COMPANY AND ACE
                              )    AMERICAN INSURANCE COMPANY’S
ALLIANZ GLOBAL RISKS US       )    MOTION TO DISMISS COUNT “D”
INSURANCE COMPANY; ACE        )    OF PLAINTIFF’S COMPLAINT
AMERICAN INSURANCE COMPANY,   )
                              )
          Defendants.         )
                              )
                              )
                              )
                              )
                              )
                              )
                              )
                              )
                              )
                              )
                              )
_____________________________ )

   ORDER DENYING DEFENDANTS ALLIANZ GLOBAL RISKS US INSURANCE
 COMPANY AND ACE AMERICAN INSURANCE COMPANY’S MOTION TO DISMISS
               COUNT “D” OF PLAINTIFF’S COMPLAINT

I.        INTRODUCTION.

          Defendants Allianz Global Risks US Insurance Company

and Ace American Insurance Company (collectively, “the Insurers”)

have declined to cover damage to Plaintiff Puna Geothermal

Venture’s power plant on the Big Island.   The damage was

sustained when the Kilauea volcano erupted in May 2018.

          Puna Geothermal asserts several claims against the

Insurers based on their allegedly wrongful denial of Puna

Geothermal’s claims, including an unfair practices claim brought
under Nevada Revised Statutes § 686A.310(1).    The Insurers argue

that the unfair practices claim should be dismissed because

Hawaii law, not Nevada law, applies to claims by Puna Geothermal

that are not contract claims.   The choice-of-law clauses in the

insurance policies at issue, however, call for the application of

Nevada law.   Because Puna Geothermal’s unfair practices claim

falls within the choice-of-law policy language, this court denies

the Insurers’ motion to dismiss the Nevada unfair practices

claim.

II.       BACKGROUND.

          On May 3, 2018, the Kilauea volcano on the Big Island

erupted, causing molten lava to flow towards Puna Geothermal’s

power plant in lower Puna.   ECF No. 1, PageID # 5.   To protect

the geothermal plant and the surrounding community, Puna

Geothermal ceased operations and took several steps to minimize

the harm caused by the lava flows.   Id. at 5, 13.    Those steps

included removing flammable gases from the plant and plugging

various wells to keep hydrogen sulfide from escaping.     Id. at 13.

Eventually, lava reached the geothermal plant, which was damaged.

Id. at 5-6.   The plant remains closed today.   Id. at 6.

          Several insurance policies purchased by one of Puna

Geothermal’s corporate parents, Ormat Technologies, Inc., covered

the Puna geothermal plant. Id. at 5, 8-9.   Allianz had issued one

of those policies, and Ace had issued another. Id. at 7-8.     Both


                                 2
policies (“the Insurance Policies”) contain a choice-of-law

clause stating that “[t]his policy shall be governed by the laws

of the State of Nevada[.]”1   ECF No. 31-3, PageID #162; ECF No.

31-4, PageID # 245.

           Both policies also inlcude “Time Element Coverage”

clauses.   Each such clause insures Puna Geothermal against losses

caused by actions taken for the temporary protection and

preservation of the geothermal power plant.    ECF No. 1, PageID #

12-13.   Puna Geothermal says that it is entitled to compensation

under the Time Element Clause because it suffered considerable

losses as a result of the steps it took to protect its geothermal

plant from further damage.    See id. at 13.   Puna Geothermal filed

claims with both Allianz and Ace under the Time Element Clause,

but Allianz and Ace denied the claims.    Id. at 13-14.

           On August 21, 2019, Puna Geothermal filed this action,

asserting four claims: (1) a breach of contract claim against

Allianz, (2) a breach of contract claim against Ace, (3) a breach

of the implied covenant of good faith and fair dealing claim

against both Allianz and Ace, and (4) a claim under Nevada




     1
       Puna Geothermal’s complaint did not mention the choice-
of-law clauses. This court nevertheless considers the choice-of-
law clauses because the complaint refers extensively to the
Insurance Policies, the policies form the basis of Puna
Geothermal’s claims, and the inclusion of the choice-of-law
language in the Insurance Policies is not disputed. Khoja v.
Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018).

                                 3
Revised Statutes § 686A.310(1) against both Allianz and Ace.     ECF

No. 1, PageID # 15-20.

III.       STANDARD OF REVIEW.

           Under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, the court’s review is generally limited to the

contents of a complaint.    Sprewell v. Golden State Warriors, 266

F.3d 979, 988 (9th Cir. 2001); Campanelli v. Bockrath, 100 F.3d

1476, 1479 (9th Cir. 1996).   If matters outside the pleadings are

considered, the Rule 12(b)(6) motion is treated as one for

summary judgment.    See Keams v. Tempe Tech. Inst., Inc., 110 F.3d

44, 46 (9th Cir. 1997); Anderson v. Angelone, 86 F.3d 932, 934

(9th Cir. 1996).    However, the court may take judicial notice of

and consider matters of public record without converting a Rule

12(b)(6) motion to dismiss into a motion for summary judgment.

See Khoja, 899 F.3d at 998.   The court may also consider

documents that have been incorporated by reference into the

complaint.   Id.

           On a Rule 12(b)(6) motion to dismiss, all allegations

of material fact are taken as true and construed in the light

most favorable to the nonmoving party.    Fed’n of African Am.

Contractors v. City of Oakland, 96 F.3d 1204, 1207 (9th Cir.

1996).   However, conclusory allegations of law, unwarranted

deductions of fact, and unreasonable inferences are insufficient




                                  4
to defeat a motion to dismiss.     Sprewell, 266 F.3d at 988; Syntex

Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir. 1996).

           Dismissal under Rule 12(b)(6) may be based on either:

(1) lack of a cognizable legal theory, or (2) insufficient facts

under a cognizable legal theory.       Balistreri v. Pacifica Police

Dept., 901 F.2d 696, 699 (9th Cir. 1988) (citing Robertson v.

Dean Witter Reynolds, Inc., 749 F.2d 530, 533-34 (9th Cir.

1984)).

           “[T]o survive a Rule 12(b)(6) motion to dismiss,

factual allegations must be enough to raise a right to relief

above the speculative level, on the assumption that all the

allegations in the complaint are true even if doubtful in fact.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

quotation marks omitted); accord Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (“[T]he pleading standard Rule 8 announces does not

require ‘detailed factual allegations,’ but it demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation”).

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss

does not need detailed factual allegations, a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will

not do.”   Twombly, 550 U.S. at 555.     The complaint must “state a

claim to relief that is plausible on its face.”       Id. at 570.   “A


                                   5
claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”       Iqbal,

556 U.S. at 678.

IV.       ANALYSIS.

          The Insurers ask this court to dismiss Puna

Geothermal’s unfair practices claim, brought under Nevada Revised

Statutes § 686A.310(1).   They contend that Puna Geothermal’s

noncontractual claims are governed by Hawaii law, and that

although Hawaii has its own unfair practices law in chapter 480

of Hawaii Revised Statutes, nothing in Hawaii law is comparable

to Nevada’s section 686A.310(1).       ECF No. 21, PageID # 105-09.

That Nevada statute provides, in relevant part:

          1. Engaging in any of the following
          activities is considered to be an unfair
          practice:

          (a) Misrepresenting to insureds or claimants
          pertinent facts or insurance policy
          provisions relating to any coverage at issue.

          . . .

          (c) Failing to adopt and implement reasonable
          standards for the prompt investigation and
          processing of claims arising under insurance
          policies.

          . . .

          (e) Failing to effectuate prompt, fair and
          equitable settlements of claims in which
          liability of the insurer has become
          reasonably clear.


                                   6
          (f) Compelling insureds to institute
          litigation to recover amounts due under an
          insurance policy by offering substantially
          less than the amounts ultimately recovered in
          actions brought by such insureds, when the
          insureds have made claims for amounts
          reasonably similar to the amounts ultimately
          recovered.

          . . .

          (n) Failing to provide promptly to an insured
          a reasonable explanation of the basis in the
          insurance policy, with respect to the facts
          of the insured's claim and the applicable
          law, for the denial of the claim or for an
          offer to settle or compromise the claim.

These subsections are cited in the complaint.

          The Insurers’ motion raises a choice-of-law issue.     As

a district court sitting in diversity, this court applies

Hawaii’s choice-of-law rules.      Jou v. Adalian, 2018 WL 1955415,

at *5 (D. Haw. Apr. 25, 2018).     Under those rules, it is Nevada’s

unfair practices law that governs Puna Geothermal’s tort claim.

          A.      The Conflict Between Hawaii Law and Nevada Law is
                  not a “Red Herring.”

          As an initial matter, Puna Geothermal contends that the

Insurers do not even raise a choice-of-law issue.     Puna

Geothermal argues that, because the allegedly tortious denial of

coverage was communicated to Ormat in Nevada, this case simply

involves the application of Nevada law to conduct that occurred

in Nevada.   ECF No. 31, PageID # 136-37.    Puna Geothermal

therefore maintains that the Insurers’ choice-of-law argument is

a “red herring.”     Id. at 137.   This court disagrees.

                                    7
            Ordinarily, courts decide cases based on “local law,”

or “the body of standards, principles, and rules . . . which the

courts of that state apply in the decision of controversies

brought before them.”   Restatement (Second) of Conflict of Laws

§ 1 cmt. a (1971); id. § 4.2   Those rules of decision include

statutes.   That paradigm breaks down “when legally significant

aspects of a case are divided between two or more states.”     Id.

§ 1, cmt. b.   Under those circumstances, choice-of-law rules must

determine which state’s rules of decision apply.    Id. § 1.

            As Puna Geothermal points out, some legally significant

aspects of this case occurred in Nevada.   For instance, the

insurance contracts at issue were purchased by a Nevada entity

for Puna Geothermal.3   ECF No. 31-3, PageID # 154, 158; ECF No.


     2
       The Hawaii Supreme Court has not adopted the
Restatement’s approach to resolving conflicts of law. See
Mikelson v. United Services Auto Ass’n, 107 Haw. 192, 199 n.6,
111 P.3d 601, 608 n.6 (2005). This court cites the Restatement
here for its discussion of how conflicts issues arise, not as
controlling any substantive approach to resolving those issues.
     3
      Puna Geothermal also asserts that the Insurers’
correspondence denying coverage was sent to Nevada. ECF No. 31,
PageID # 136. That allegation is not in the complaint. Even if
it were, however, that would not necessarily be a determinative
factor. An insurer that sent a letter denying coverage to a
policyholder while she was on vacation in the Bahamas would not
thereby give the Bahamas a genuine interest in applying Bahamas
law to a tort claim arising out of the denial.

     Of course, this court recognizes that the denial went to
Nevada for a less fortuitous reason. As discussed above, Puna
Geothermal allegedly had owners more permanently located in
Nevada. This scenario simply demonstrates that it is the
location of Puna Geothermal’s owners, and not the jurisdiction

                                  8
31-4, PageID # 229, 241.     Certain legally significant aspects of

the case, however, occurred elsewhere.     The policy at issue

insured property located in Hawaii, ECF No. 1, PageID #8-9, a

Hawaii partnership is an insured and the plaintiff, id. at 2, and

the decision to deny coverage appears to have been made in a

third state.     See ECF No. 31-5, PageID # 361.   It is therefore

necessary to conduct a choice-of-law analysis to determine which

state’s law applies to Puna Geothermal’s claim under Nevada’s

unfair practices statute.

          B.      The Choice-of-law Provision in the Insurance
                  Contract Governs Puna Geothermal’s Unfair
                  Practices Claim.

          Puna Geothermal also contends that it can bring a claim

under Nevada Revised Statutes § 686A.310(1) because the choice-

of-law clauses in the Insurance Policies call for the application

of Nevada law.     “This district has recognized that a

choice-of-law provision governs the interpretation of a contract

and rights arising therefrom, but not necessarily [a] related,

non-contractual claim.”     Hawaii Island Air, Inc. v. Merlot Aero

Ltd., 2015 WL 675512, at *19 (D. Haw. Jan. 30, 2015); see also

Wilcox v. Lloyds TSB Bank, PLC, 2014 U.S. Dist. LEXIS 99186, at

*35-44 (D. Haw. June 10, 2014).     Courts must examine the specific

language of a choice-of-law clause to determine whether it



where those owners received the correspondence, that may provide
the relevant contact.

                                   9
extends to noncontract claims related to the underlying

agreement.   See Hawaii Island Air, 2015 WL 675512, at *19 n.12.

          The clauses at issue here state that “[t]his Policy

shall be governed by the laws of the State of Nevada[.]”     ECF No.

31-3, PageID # 162, ECF No. 31-4, PageID # 245.     Other courts

have split over how to interpret such language.     Some have held

that clauses stating that agreements are “governed by” the laws

of a particular state are broad and extend to related tort

claims.   See, e.g., Nedlloyd Lines B.V. v. Superior Court, 834

P.2d 1148, 1153-55 (Cal. 1992).    Others have held that identical

clauses are narrow and only apply to breach of contract claims.4

Green Leaf Nursery v. E.I. DuPont De Nemours & Co., 341 F.3d

1292, 1300 (11th Cir. 2003); Fin. One Pub. Co. v. Lehman Bros.

Special Fin., 414 F.3d 325, 335–36 (2d Cir. 2005); Hawaii Island

Air, 2015 WL 675512, at *19 n.12.

          Before reaching that issue, however, this court must

resolve the threshold question of what state’s law determines the

scope of the choice-of-law clause.     Courts have split on that


     4
      Puna Geothermal contends that this court interpreted a
similar clause narrowly in Property Rights Law Group, P.C. v.
Lynch, 2014 WL 2452803 (D. Haw. May 30, 2014). The contract in
Lynch specified that Illinois law “shall govern the validity of
th[e] Agreement.” Id. at *13 (emphasis added). The choice-of-
law clauses in the Insurance Policies are broader, because they
state that the policies are “governed by” Nevada law. Moreover,
in Lynch the choice-of-law issue had “not been properly raised”
by the parties briefs, and this court decided not to “analyze
[the issue] on its own.” Id.

                                  10
issue as well.   Some courts have held that because there is no

dispute that the contract is to be interpreted in accordance with

a particular state’s law, when an issue of contractual

interpretation arises, that particular state’s law should

determine the scope of the choice-of-law clause.     Nedlloyd Lines,

834 P.2d at 1154 n.7; Weil v. Morgan Stanley DW Inc., 877 A.2d

1024, 1032 (Del. Ch. 2005); Odin Shipping Ltd. v. Drive Ocean V

MV, 2000 WL 576436, at *1 (9th Cir. May 11, 2000) (unpublished).

Other courts have reasoned that because this is a choice-of-law

issue, the forum state’s law should determine the scope of the

clause.   Fin. One Pub. Co., 414 F.3d at 332; see also Wilcox,

2014 U.S. Dist. LEXIS 99186, at *39.

           This court concludes that Nevada law determines the

scope of the choice-of-law clause.    As the California Supreme

Court recognized, this issue turns on the meaning of the words in

the contract.    Nedlloyd Lines, 834 P.2d at 1154 n.7.   The

contracting parties agreed that the language of the Insurance

Policies would be interpreted in accordance with Nevada law.

Odin Shipping Ltd, 2000 WL 576436, at *1 (“The scope of that

provision is a matter of contract construction and

interpretation, however, which would in turn be governed by the

law selected in the choice-of-law provision.”).    Indeed, under

the alternative rule, which looks to the law of the forum, the

meaning of the contract would vary depending on the state where


                                 11
litigation occurred.    This court submits that the meaning of a

contract should not change based on such a contingency.

            As it turns out, for the purposes of deciding this

motion, the laws of Hawaii and Nevada are similar in all relevant

respects.    The parties have not cited any authority from either

the Hawaii Supreme Court or the Nevada Supreme Court directly

addressing the scope of the Insurance Policies’ choice-of-law

clause, and the court has not itself located any such decisions.

Both states, however, agree on several general principles that

apply here.

            First, when interpreting an insurance contract, both

states ask “what a reasonable person in the position of insured

would have understood [the contract] to mean[.]”    Griffin v.

Gov't Emp. Ins. Co., 464 P.2d 502, 503 (Nev. 1970) (quotation

marks omitted); see also Century Sur. Co. v. Casino W., Inc., 329

P.3d 614, 616 (Nev. 2014) (“We interpret an insurance policy from

the perspective of one not trained in law or in insurance, with

the terms of the contract viewed in their plain, ordinary and

popular sense.” (quotation marks omitted)); Fortune v. Wong, 68

Haw. 1, 11-12, 702 P.2d 299, 306 (1985) (holding that courts must

enforce “the objectively reasonable expectations of applicants

and intended beneficiaries regarding the terms of insurance

contracts” (quotation marks and brackets omitted)).




                                 12
           Second, both states also instruct courts to interpret

contracts in a manner that “effectuate[s] the intent of the

parties[.]”   Anvui, LLC v. G.L. Dragon, LLC, 163 P.3d 405, 407

(Nev. 2007); see also Brown v. KFC Nat’l Mgmt. Co., 82 Haw. 226,

240, 921 P.2d 146, 160 (1996) (“[I]n construing a contract, a

court’s principal objective is to ascertain and effectuate the

intention of the parties[.]” (brackets and quotation marks

omitted)).

           Third, both the Hawaii and Nevada Supreme Courts look

to California law when their own law is silent on a particular

issue.   See Platinum Unit-Owners’ Ass’n v. Residential

Constructors, LLC, 2015 WL 1186530, at *5 (D. Nev. Mar. 16, 2015)

(“Nevada courts often look to California law where Nevada law is

silent.”); Mort v. United States, 86 F.3d 890, 893 (9th Cir.

1996) (“Where Nevada law is lacking, its courts have looked to

the law of other jurisdictions, particularly California, for

guidance.”); Great Divide Ins. Co. v. AOAO Maluna Kai Estates,

492 F. Supp. 2d 1216, 1227 (D. Haw. 2007) (“[T]his rule is

followed by California courts, to which Hawaii courts look for

precedent on issues that have not been addressed under Hawaii

case law.”); cf. Best Place, Inc. v. Penn Am. Ins. Co., 82 Haw.

120, 132, 920 P.2d 334, 346 (1996) (looking to California law on

an issue of first impression).




                                 13
            All three principles support a broad interpretation of

the Insurance Policies’ choice-of-law clauses.    An ordinary

person reading that “[t]his Policy shall be governed by the laws

of the State of Nevada” would expect Nevada law to apply to any

dispute related to the agreement.5    See Nedlloyd Lines, 834 P.2d

at 1154.    Moreover, a broad interpretation is consistent with the

parties’ intent.   As the California Supreme Court explained,

sophisticated parties attempt to provide for the “businesslike

resolution of possible future disputes.”    Nedlloyd Lines, 834

P.2d at 1154.   Such parties would not “intend that the laws of

multiple jurisdictions would apply to a single controversy having

its origin in a single, contract-based relationship.”     Id.; see

also Abry Partners V, L.P. v. F & W Acquisition LLC, 891 A.2d

1032, 1048 (Del. Ch. 2006) (reasoning that a narrow

interpretation “would create uncertainty of precisely the kind

that the parties’ choice-of-law provision sought to avoid”).       Nor

would sophisticated parties want a “protracted litigation battle

concerning only the threshold question of what law was to be

applied.”   Nedlloyd Lines, 834 P.2d at 1154.    Thus, “[w]hen a

rational businessperson enters into an agreement [that] provides



     5
       The Insurers rely on Hawaii Island Air, which interpreted
a similar choice-of-law clause narrowly. 2015 WL 675512, at *19
n.12. But Hawaii Island Air involved a sales contract, not an
insurance contract. Id. at *1. To reiterate, in both Hawaii and
Nevada, the meaning of an insurance contract depends on how an
ordinary person would read the contractual language.

                                 14
that disputes arising from the agreement shall be governed by the

law of an identified jurisdiction, the logical conclusion is that

he or she intended that law to apply to all disputes arising out

of the transaction or relationship.”         Id.

            This court therefore concludes that the Nevada Supreme

Court (and the Hawaii Supreme Court) would follow the California

Supreme Court’s decision in Nedlloyd Lines.           This court reads the

choice-of-law provisions in the Insurance Policies broadly as

providing that Nevada law applies to any claims arising out of

the parties’ contractual relationship, even if those claims are

not contract claims.      The choice-of-law clauses permit Puna

Geothermal to bring an unfair practices claim based on Nevada

Revised Statutes § 686A.310(1).        This court denies the Insurers’

motion to dismiss that claim.

            V.    CONCLUSION.

            The Insurers’ motion to dismiss is denied.

            IT IS SO ORDERED.

            DATED: Honolulu, Hawaii, December 5, 2019



                                    /s/ Susan Oki Mollway
                                    Susan Oki Mollway
                                    United States District Judge




Puna Geothermal Venture v. Allianz Globak Risks US Insurance Company, Civ. No.
19-00451 SOM-WRP; ORDER DENYING DEFENDANTS ALLIANZ GLOBAL RISKS US INSURANCE
COMPANY AND ACE AMERICAN INSURANCE COMPANY'S MOTION TO DISMISS COUNT "D" OF
PLAINTIFF'S COMPLAINT

                                     15
